Citation Nr: 0505683	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  00-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Kathleen A. Lieberman, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 13, 1967 to 
March 18, 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal by finding that the veteran had not submitted new and 
material evidence to reopen the previously denied claim.  The 
Board first considered this appeal in July 2001 and also 
found that the veteran had not submitted new and material 
evidence to reopen his claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2001, the Court granted a joint 
motion for remand, vacating the Board's July 2001 decision 
and remanding the issue on appeal to the Board for compliance 
with the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)).

In September 2002, the Board found that the veteran had 
submitted new and material evidence and reopened his claim of 
entitlement to service connection for a bilateral ankle 
disability.  In August 2003, the Board remanded the appeal to 
the RO for consideration of additional development.  The 
Board again remanded the appeal to the RO in April 2004 for 
additional development of the medical record.  All requested 
development has now been completed and the claim is properly 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current bilateral ankle 
disability that began during service or as a consequence of 
service.

3.  The veteran does not currently have a bilateral ankle 
disability that began prior to service and was aggravated 
during his period of active service.

4.  The veteran does not have a chronic disease that is 
presumed to have been incurred during a period of active 
service.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in, aggravated 
by, nor is it presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for a bilateral ankle 
disability and the evidence of record makes reference to a 
history of arthritis, which is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a).  Because arthritis is a chronic 
disease, service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in March 1968, the 
evidence must show that a chronic disease manifest to a 
degree of ten percent by March 1969, in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

The veteran has expressed various alternative theories under 
which to obtain VA benefits over the years since he first 
began seeking entitlement to service connection for a 
bilateral ankle disability.  In an effort to give the veteran 
the benefit of every reasonable doubt, the Board has 
considered all theories put forward.  In order to succinctly 
address the veteran's assertions, the Board first points out 
the pertinent history as found in the veteran's service 
medical records as well as evidence obtained subsequent to 
his discharge from service.

The veteran underwent a pre-induction examination in January 
1967 and submitted a note from his private physician 
reflecting that he had a history of arthritis and scarlet 
fever as a child.  The examination report included a notation 
of a history of arthritis as a child and a history of kidney 
trouble with ankle swelling over the last few years.  The 
veteran, however, was accepted for service and was inducted 
on December 13, 1967.

On January 5, 1968, the veteran presented for medical 
treatment with complaints of swelling in his ankles.  He was 
found to have swelling, generalized tenderness, a full range 
of motion in both ankles, and normal arches.  The veteran was 
referred to the podiatry clinic and related that he had not 
experienced any trauma or previous injury or disease.  X-rays 
were taken at that time and found to be negative for any 
abnormality.  The diagnostic impression was possible extensor 
tendonitis due to boots and activity.  

The veteran again presented for treatment on January 16, 
1968, with complaints of continued ankle pain.  His right 
ankle was placed in a cast and he was given a profile of 
limited activities; he returned the following day and his 
left ankle was placed in a cast.  It was noted that he was on 
profile for inflammation of the tendons of both ankles.  The 
casts were removed on January 30, 1968; there was no swelling 
or heat in either ankle and the veteran was returned to duty.  
He returned to the clinic on February 7, 1968, however, with 
complaints of pain in both ankles.  Uric acid was found to be 
elevated and it was determined that the veteran probably had 
gout that pre-existed service.

On February 27, 1968, the veteran presented for an orthopedic 
consultation on crutches and related a history of arthritis 
in his family with his experiencing joint pain for 
approximately two years.  He related that the present episode 
began after a period of activity in basic training.  The 
orthopedist opined that the most probable diagnosis was 
tendonitis because there was no objective evidence of disease 
or injury.  The veteran was referred for a Medical Evaluation 
Board and in March 1968 related a history of having severe 
joint pain prior to service that confined him to bed for one 
month.  As such, the veteran was determined to have gout, 
manifest by pain and swelling in both ankles, that was not 
incurred in the line of duty and that existed prior to 
service.  The disability was deemed to be disqualifying and 
the veteran was honorably discharged on March 18, 1968.  His 
DD Form 214 notes that he did not meet medical standards at 
the time of induction into service.

The veteran originally asserted in his September 1969 
application for VA benefits that he had a bone disease.  He 
presented for VA examination in November 1969 and complained 
of having difficulty standing; he related a history of his 
feet and ankles swelling two days into basic training.  Upon 
examination, there was no evidence of swelling, pitting 
edema, redness or tenderness; he had a full range of motion 
in both ankles without discomfort.  The examination of the 
feet and ankles was considered normal and the examiner 
diagnosed only a history of recurrent pain, swelling and 
weakness in the ankles with negative physical and x-ray 
findings.


In 1985, the veteran asserted that he fell approximately 
forty feet during service and injured both of his ankles, 
that he did not have gout either prior to service or during 
service, and that his current disability was a result of an 
in-service injury.  The veteran underwent VA examination in 
August 1985 and complained of disability following a July 
1981 motor vehicle accident in which he injured his back and 
hips.  Upon examination, the veteran had a full range of 
motion in both ankles, pulses were good in both ankles, the 
plantar surfaces were clear, and the veteran had excellent 
strength and mobility in his toes.  The examiner noted that 
the veteran appeared emotionally unstable with multiple 
somatic complaints.  There was no diagnosis of ankle 
disability.

In 1988, the veteran asserted that activities during basic 
training aggravated his pre-existing gout, that the Army-
issue boots caused the swelling and pain in his ankles.  In 
July 1988, the veteran submitted a number of lay statements 
from friends and neighbors attesting to the fact that the 
veteran did not experience any problems with his ankles prior 
to service, but that he returned from service unable to work 
as a result of ankle problems.  In September 1989, the 
veteran submitted a statement from a fellow serviceman 
attesting to the fact that he witnessed the veteran fall 
eight to ten feet from a rope during basic training and that 
he required medical attention after the fall.

Treatment records reflect periodic complaints of ankle pain.  
The veteran is not treated with medication and/or physical 
therapy for an ankle disability.  And, he is receiving Social 
Security Administration benefits based on the back and hip 
injuries sustained in a 1981 motor vehicle accident.

The veteran underwent VA examination to determine entitlement 
to a nonservice-connected disability pension in October 2000 
and related that he had been disabled since a motor vehicle 
accident in which he injured his back and hip.  He made no 
complaints about his ankles and x-rays of the ankles taken at 
that time were interpreted as normal.  The examiner diagnosed 
hypertension, diabetes mellitus, hyperlipidemia, and coronary 
artery disease.

In August 2002, the veteran submitted a private medical 
opinion reflecting that the veteran's subjective complaints 
and lack of objective findings made it highly unlikely that 
he had gout and more likely that he had a soft tissue trauma.  
The physician opined that it was more likely than not that 
the veteran sustained extensive damage to his tendons and 
ligaments of the ankles when he fell during basic training.  
This physician did not make reference to any review of the 
medical record and/or service medical records.

The veteran underwent VA examination in December 2002 and 
complained of increased swelling in his ankles and frequent 
falling.  He stated that he had been unable to work as a 
result of a hip injury in a motor vehicle accident in 1981.  
X-rays showed bilateral calcaneal spurring on the ankles and 
the examiner found that there was no abnormality of the ankle 
joints detected.  A diagnosis of chronic bilateral ankle 
pain, no cause found, was rendered.  This same physician 
examined the veteran again in February 2003 and noted having 
reviewed the entire claims folder, including service medical 
records.  Again, chronic bilateral ankle pain of unknown 
cause was diagnosed based on the absence of objective 
findings of disease or injury.  The examiner opined that the 
current ankle impairment was not at least as likely as not to 
have originated in or worsened during service.

The veteran was examined by a different VA physician in June 
2004 and complained of constant pain since an in-service fall 
at level ten on a scale of one to ten, with ten being the 
worst possible pain.  Examination was normal and x-rays 
revealed only mild calcaneal spurring with no evidence of 
acute fracture or dislocation of either ankle.  As such, the 
examiner diagnosed mild calcaneal spurring of both ankles.  
In August 2004, an orthopedic specialist reviewed the claims 
folder, including all service medical records, post-service 
treatment records and evaluation reports.  He noted that the 
lack of objective findings was completely inconsistent with 
the veteran's complaints of severe and constant pain and 
opined that there were no findings to suggest that the 
veteran had a chronic ankle disability.  The examiner further 
opined that although the veteran had complaints of ankle pain 
prior to service, the record did not indicate that there was 
any permanent worsening of the pre-existing pain as a result 
of activities on active duty.  The examiner pointed out that 
calcaneal spurring was not a product of trauma and could 
simply occur and be asymptomatic.  He also pointed out that 
minimal limitation of motion found periodically over the 
years was not specifically pertinent to the veteran's current 
complaints of pain and swelling.

It is important to point out at this juncture that pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Additionally, 
the Board is not bound to accept a medical opinion that is 
based solely on a history as provided by the veteran as 
opposed to being based on a review of the evidence.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  With these two 
tenets in mind, the Board must find that the veteran does not 
have a current bilateral ankle disability that began during 
service or as a consequence of service, a bilateral ankle 
disability that began prior to service and was aggravated 
during his period of active service, nor does he have a 
chronic disease that is presumed to have been incurred during 
a period of active service.  

Specifically, the medical record clearly shows that the 
veteran presented for treatment of painful and swelling 
ankles shortly after his induction into service with no 
suggestion of trauma.  The veteran's subsequent assertions 
that he fell forty feet and the letter from his fellow 
serviceman that he witnessed the veteran fall eight to ten 
feet simply cannot be accepted as completely truthful in 
light of the fact that the medical record, which succinctly 
documented the veteran's various complaints throughout his 
brief period of service, does not contain one reference to a 
fall, the veteran's first application for VA benefits does 
not mention an in-service injury, and the first VA 
examination report only notes the complaint that the veteran 
had difficulty standing and fell often.  As such, the private 
medical opinion that links the veteran's current complaints 
of pain to an in-service fall cannot be accepted as it is 
obviously not based upon the medical record.

Additionally, there are no current findings of either gout or 
arthritis to support the assertion that the veteran had a 
pre-existing disability that was aggravated during service.  
Also, the absence of a diagnosis of arthritis within one year 
of the veteran's discharge from service eliminates the option 
of finding in favor of the veteran on a presumptive basis.  


And, finally, the medical opinions of record that are based 
on a review of the entire record show that there is no 
current ankle disability that began during service or as a 
consequence of service.

Thus, given the evidence as outlined above and considering 
every possible theory under which to grant this veteran the 
benefit for which he so passionately argues, the Board finds 
that the most plausible finding is that the veteran 
experienced acute tendonitis as a result of wearing Army 
boots and performing activities during basic training -- as 
was found by the podiatric and orthopedic consults during 
service when the veteran first presented for treatment.  
Assuming this to be true and acknowledging the veteran did, 
in fact, experience symptoms that caused him to be disabled 
during his period of service does not automatically lead to a 
finding of current disability as suggested by the veteran.  
The Board finds that this leap cannot be made because post-
service medical evidence - which documents no objective 
findings other than calcaneal spurring that has not been 
medically attributed to activities during the veteran's 
period of service -- clearly shows that the veteran does not 
have a current ankle disability that was caused by activities 
during service.  

Consequently, even though the Board understands the veteran's 
frustration caused by a lengthy appeal process and his 
exhaustion of all possible avenues for obtaining VA 
compensation benefits, it is bound by the law and cannot find 
that a current disability exists when the medical record is 
void of objective findings of such a disability.  As pointed 
out above, pain in and of itself is not a disability.  
Therefore, the veteran's claim of entitlement to service 
connection for a bilateral ankle disability is denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §  701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§  5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in March 2000, which is prior to the 
enactment of the VCAA, and the VCAA notice was given to the 
veteran in May 2004.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. §  5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. §  5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and requesting specific medical opinions as to the etiology 
of his bilateral ankle complaints.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  In fact, the veteran's attorney asserted in 
December 2003 and again in November 2004 that there was no 
additional evidence to substantiate the veteran's claim.  
Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or before the Board, 
but declined to do so with respect to this most recent claim 
on appeal.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for a bilateral ankle disability is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


